DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4, 6, 9, 13 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 “wherein a number of lenses with focal power in the camera lens assembly is less than or equal to four” particularly “less than or” has clarity issues.  Particularly, the claim uses closed transition phrases of “consisting of” when claiming the lenses (and filter) and claims a total of four lenses.  Since the system cannot have more or less than 4 lenses – thus the option “less than … four lenses” is in direct conflict.  Since the claims already require only four lenses the examiner respectfully suggests “wherein a number of lenses with focal power in the camera lens assembly is 
Claims 2, 4, 6, 9, 13 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Regarding claim 15 “wherein a stop is disposed to the object side of the second lens” has clarity issues.  Applicant has claimed the camera lens assembly using closed transition phrases of “consisting of,” which does not allow for any additional elements.  Claim 15 adds additional elements.  It is unclear if applicant meant to delete claim 15, or if claim 15 should be incorporated in claim 1, or if applicant’s 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih US Patent Application Publication 2015/0168680.
Regarding claim 1 Shih discloses a camera lens (title e.g. examples 1-2 & 5 see figures 1, 3 & 9 near infrared lens assemblies 1, 2 or 5) assembly consisting of sequentially, from an object side to an image side, a first lens group (e.g. combination of first lens Lx11 & second lens Lx2) and a second lens group (e.g. combination of third lens Lx3 & fourth lens Lx4), the first lens group consisting of a first lens having a refractive power (e.g. Lx1) and a second lens having a refractive power (e.g. Lx2); the second lens group consisting of a third lens having a refractive power (e.g. Lx3) and a fourth lens having a refractive power (e.g. Lx4); a filter (e.g. optical filter OF1, OF2 or OF5) being provided between the second lens group and the image side (see figures 1, 3 & 9), wherein the filter is an infrared (IR) filter, CT/TTL<0.5 (using the values in Tables 1, 3 & 9 CT/TTL=0.47, 0.41 & 0.48, respectively). 
Regarding claim 2 Shih discloses the camera lens assembly according to claim 1, as set forth above.  Shih further discloses wherein the first lens (e.g. L51) has a positive focal power, the object side surface of the first lens (e.g. S51) is a convex surface, and the image side surface of the first lens (e.g. S52) is a concave surface (paragraph [0072] “first lens L51 is … with positive refractive power, wherein the object side surface S51 is a convex surface, the image side surface S52 is a concave surface”); the second lens (e.g. L52) has a positive focal power or a negative focal power (paragraph [0072] “second lens L52 is … with positive refractive power”); at least one of the first lens and the second lens is a glass lens (paragraph [0083] “In the above embodiments, all the first, second, third and fourth lens are made of plastic material. However, it has the same effect and falls into the scope of the invention that all of or part of the first, second, third and fourth lens are made of glass material.”); and the third lens (e.g. L53) has a negative focal power and an object side surface of the third lens (e.g. S56) is a concave surface (paragraph [0072] “third lens L53 is made of plastic material and with negative refractive power, wherein the object side surface S56 is a concave surface”).
Regarding claim 4 Shih discloses the camera lens assembly according to claim 1, as set forth above.  Shih further discloses wherein -1.2<F1/F2<-0.6 (using the values in paragraph [0038, 0048 & 0078] F1/F2=-0.74, -0.69 & -0.94, respectively).
Regarding claim 6 Shih discloses the camera lens assembly according to claim 1, as set forth above.  Shih further discloses wherein 1<DT11/DT21<1.5 (implicit given size of the curved/optical areas and flat areas of surfaces Sx1 and Sx3 in figures 1, 3 & 9).
12 which are all positive), and the second lens group has a negative focal power (paragraph [0038, 0048 & 0078] notes focal lengths fx34 which are all negative).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. US Patent Application Publication 2017/0219799 in view of Tsai et al. US Patent Application Publication 2014/0146401.
Regarding claim 1 Hsueh discloses a camera lens assembly (title e.g. examples 2 & 4 figures 3 & 7) comprising sequentially, from an object side to an image side, a first lens group (e.g. combination of first lens element  x10 & second lens element x20) and a second lens group  (e.g. combination of third lens element  x30 & fourth lens element x40), the first lens group comprising a first lens (e.g. x10) and a second lens having a refractive power (e.g. x20); the second lens group consisting of a third lens having a refractive power (e.g. x30) and a fourth lens having a refractive power (e.g. x40); a filter (e.g. filter x50) being provided between the second lens group and the image side (see figures 3 & 7); and satisfying: 0.5<R1/R2<1 (using the values in Tables 3 & 7 R1/R2=0.55 & 0.52, respectively), 1<DT12/DT21< 1.3 (implicit given size of the curved/optical areas and flat areas of surfaces x11 and x22 in figures 3 & 7) and 0.3<CT/TTL<0.5 (using the values in Tables 3 & 7 CT/TTL=0.75  & 0.39, respectively).
Hsueh does not disclose the filter is an infrared (IR) filter, which band-passes light in IR band and cuts off light in other bands.
Tsai teaches a similar four lens system (e.g. examples 1, 4 & 6-8 lenses x10, x20, x30 & x40) with a filter (e.g. x50) between the fourth lens and the image plane satisfying 0.5<R1/R2<1 (using the values 2 for CT/TTL (paragraph [0007] 1.35<TL/CT<2.50 equals 0.4<CT/TTL<0.74) and further teaches the lens system can be used in infrared as well as visible light wavelength ranges (paragraph [0002 & 0043] “lens system can be used for infrared wavelengths ranging from 780 nm to 950 nm ” e.g. Tables 1 & 9 notes calculations are at 830 nm) for the purpose of integrated with electronic technologies to develop various electronic products, such as remote control devices, infrared monitors and infrared detector systems as applied in smart TV or motion sensing games which captures and recognizes the user's motion by an infrared camera (paragraph [0005 & 0043]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the filter in the camera lens assembly as disclosed by Hsueh to have pass IR light and block other light as taught by Tsia, for the purpose of integrated with electronic technologies to develop various electronic products, such as remote control devices, infrared monitors and infrared detector systems as applied in smart TV or motion sensing games which captures and recognizes the user's motion by an infrared camera.
Regarding claim 6 the combination of Hsueh and Tsai discloses the camera lens assembly according to claim 1, as set forth above.  Hsueh further discloses wherein 1<DT11/DT21<1.5 (implicit given size of the curved/optical areas and flat areas of surfaces x11 and x21 in figures 3 & 7).
Regarding claim 9 the combination of Hsueh and Tsai discloses the camera lens assembly according to claim 1, as set forth above.  Hsueh further discloses wherein 0.3 <CT2/CT1<0.8 (using the values in Tables 3 & 7 CT2/CT1=0.69 & 0.63, respectively).
.

Response to Arguments
Applicant’s arguments with respect to claim rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                   December 6, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that in labeling the lenses the first digit is the example number and the second is the lens position.  For compactness the example number will be represented by an “x”, e.g. in this case Lx1 indicates L11, L21 and/or L51. 
        2 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.